OFFICE OF THE ATTORNEY GENERAL   OFTEXAS
                           AUSTIN
GROVER   SELLERS
ATTORNEY GENERAL
tlon.4. J. ‘!:flae,   pa@8 a




            Admcrr&ln& to the-ox'darQi the CorPniSEifN~6l'r'Court,
brara    dat? the 4th day bi Bmmsbef, 19& tbo band8 ware
t88~64 *r0r the purpo~      5r parthUy   6afrsJlae tha *xpan~4
of crrtsblUilag, emoting, and oqtaipplaq8 haapital r0r the
a we a nd troetatmt  o r a&ok, iafWa   laQ IajUrdd tohbit8ats d
muah oouaty, the 408t thoroat t-l b8 divide% b6twWiB LJo8err
Cotuitf, Texan, sad tdm Qltl or corpus Chrlstt, Tuma, in 8e-
oordanoo with the a~sma6n.t     between the C@amlscrlonsss'Court
Of 8U4h CWlltJ .d tha City c;oUl%4tl    Of tWl$kCit)r.”
    APP~MVED
     OPINION
    -JL( Il-rCR
    BY

@